Citation Nr: 1042843	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial evaluation for gastroesophageal 
reflux disease (GERD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which awarded service connection for GERD and 
assigned a 10 percent rating, and continued the Veteran's 30 
percent rating for his respiratory disorder.

In October 2008, the RO increased the Veteran's rating for his 
GERD to 30 percent.  Although this was a partial grant of the 
benefit sought, the Board notes that the Veteran has indicated 
continued disagreement with the rating assigned and the Veteran 
has not been granted the maximum benefit allowed; thus, the claim 
is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2009, the Veteran appeared and testified at a Travel Board 
hearing at the San Diego RO.  The transcript is of record.  In 
July 2009, the Board remanded the issue of entitlement to an 
increased rating for a respiratory disorder to the RO for 
additional development; that claim has not yet been returned to 
the Board for appellate consideration.  

In a decision dated in July 2009, the Board denied the claim for 
a rating higher than 30 percent for GERD.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board decision 
be vacated and remanded; a March 2010 Court order granted the 
joint motion. 

Additional issues raised in the course of the Veteran's 
May 2009 Travel Board hearing were addressed by the RO in 
a March 2010 rating decision, with the exception of 
service connection for an acquired psychiatric disability.  
As that issue has been the subject of a prior final 
denial, the issue of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for an acquired psychiatric disability, raised 
by the record, is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Throughout the appeal period, GERD has resulted in no more 
than considerable health impairment.

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GERD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.114, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in August 2002, December 2003, February 2006, 
and March 2006, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for an 
increased rating, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.  Additional notice of 
the criteria for an increased rating, as is now required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was provided in 
June 2008.  

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
August 2002 VCAA notice was given prior to the appealed AOJ 
decision, dated in March 2003.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disability, and by affording him the opportunity 
to give testimony before an RO hearing officer and/or the Board.  
VA examinations described the disability in sufficient detail for 
the Board to make an informed decision.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  There is no evidence indicating 
that there has been a material change in the service-connected 
disorder since the last examination in August 2008.  38 C.F.R. 
§ 3.327(a).  In May 2009, the Veteran appeared and testified at a 
Travel Board hearing at the San Diego RO.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file.  The basis for the JMR was for the Board to readjudicate 
the issue of whether referral for extraschedular consideration is 
warranted under Thun.  There was no reference to any defects in 
the duty to assist, or reference to additional evidence or 
examination to obtain, and the additional evidence compiled since 
then relates to other claims.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for GERD

The Veteran contends that his service-connected GERD warrants a 
rating in excess of 30 percent as currently assigned.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded history, 
including service medical records, the present level of 
disability is of primary concern in determining the current 
rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. 
Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  If the disability has undergone varying and distinct 
levels of severity throughout this time period, staged ratings 
may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a February 2003 VA examination, the Veteran reported a history 
of persistent GERD symptoms including, chronic gas, bloating, and 
mid-epigastric burning pain.  He was noted to have a normal upper 
GI examination in 2000, and was taking medication to ease the 
symptoms.  The examiner indicated that it was at least as likely 
as not that the Veteran's GERD was related to his asthmatic 
condition and prior treatment for asthma.  No other GERD 
symptomatology was noted.  The examiner characterized his GERD as 
mild.

In December 2003, the Veteran again underwent a VA examination 
for his GERD.  The Veteran reported burning sensations in the 
substernal and upper abdomen areas.  He experienced water brash 
at least once weekly, usually occurring at night, and which 
caused emesis.  Following an upper GI double contrast series x-
ray in September 2000, there was no evidence of a hiatal hernia 
or reflux disease.  Upon physical examination of the abdomen, the 
Veteran had no epigastric or sternal tenderness.  He was 
diagnosed as having GERD and gastritis.  

In February 2004, the Veteran underwent an upper GI series x-ray.  
The x-ray revealed GERD with contrast refluxing into the mid- to 
distal esophagus with relatively quick clearing of refluxed 
material.  There was no evidence of a hiatal hernia, but there 
was gastric fold thickening consistent with gastritis noted.  

In a February 2005 VA treatment note, the Veteran reported that 
symptoms of his GERD were still very bothersome, but had improved 
with use of the medication.  He advised that the symptoms are 
worse after meals and after lying down.  He reported a 
sour/bitter taste with a burning sensation in his chest.  In 
subsequent VA treatment records, the Veteran complained of 
similar symptoms and was noted to have functional heartburn 
possibly due to esophageal hypersensitivity.  

In an October 2005 statement to VA, the Veteran indicated that 
his GERD was worse than evaluated as he has a deterioration and 
abnormality of his esophagus.  He reported that he has dietary 
restrictions, functional limitations and a worsening of his 
quality of life.  He stated that his symptoms included 
regurgitation, acid reflux, sour/bitter taste, halitosis, 
repeated throat clearing, diarrhea and nausea. 

Also in October 2005, the Veteran was evaluated in a VA 
gastrointestinal clinic.  He was described as having a history of 
GERD endoscopy negative reflux, presenting for follow-up.  A 
recent endoscopic examination had been negative for erosive 
esophagitis.  He had recently changed to taking his medication 
"properly" before means. Sour breath symptoms and substernal 
chest pain were improved and less frequent.  He was still having 
some symptoms of epigastric abdominal discomfort and bloating, 
associated width fecal urgency followed by loose watery bowel 
movements, which relieved his symptoms of abdominal pian.  He had 
symptoms of alternating constipation and diarrhea.  The 
assessment was GERD, which, according to the Veteran, had only 
improved 10-15 percent with his current medication; further tests 
were planned.  He was also diagnosed as having irritable bowel 
syndrome (IBS), and it was noted that his symports of epigastric 
abdominal discomfort and bloating were "entirely consistent with 
IBS, diarrhea predominant."  

The Veteran underwent another VA examination in March 2006.  The 
Veteran reported using medication twice daily to treat his GERD 
and its symptoms had improved.  He denied a history of dysphagia, 
hematemesis or melena, epigastric or other pain, nausea or 
vomiting, weight loss, or cough.  The Veteran suspected that he 
gained 10 pounds over the last year.  He advised that he did not 
usually experience pyrosis or reflux under his current treatment.  
Upon physical examination, there was no abdominal tenderness or 
masses found.  He weighed 156 pounds, was 56 inches tall, and was 
described as "well-nourished."  The examiner indicated that the 
Veteran had GERD "with good response to current treatment 
regimen."  

In relevant treatment records, the Veteran reported continued 
heartburn and symptoms related to his GERD.  In a March 2007 
treatment note, the Veteran reported continued problems with 
heartburn, and a 24-hour pH study was done revealing normal 
reflux scores.  This was found to be consistent with functional 
heartburn.  

In a July 2008 statement to VA, the Veteran indicated that he 
experiences persistent heartburn twice daily with regurgitation 
and severe burning pain.  He reported having blood in his stool, 
frequent diarrhea, bloating, stomach discomfort and inability to 
gain weight.  He advised that he had difficulty swallowing and 
medications resulted in little improvement.  The Veteran reported 
losing time and productivity at work due to the worsening of his 
GERD symptoms.  

In August 2008, the Veteran underwent another VA examination 
regarding his GERD.  He reported the same symptoms as noted in 
the July 2008 letter-in addition to hematemesis two or three 
times and reports occasional hematochezia.  He advised that he 
does not currently have melena.  The Veteran related that despite 
using medications, he still experiences reflux and regurgitation.  
He reported daily nausea and vomiting.  He denied any 
hospitalization or surgery related to his GERD, and there was no 
history of esophageal trauma.  He reported substernal and upper 
abdominal area pain that does not radiate to the arm, but 
sometimes radiates to the neck.  Reportedly, his GERD made it 
difficult for him to participate in recreational activities and 
with work, but it did not affect his usual daily activities.  
Manometry studies had revealed evidence of incomplete lower 
esophageal sphincter relaxation and difficult control with 
medication.  The examiner indicated that the Veteran's general 
health appeared normal, as did his nutrition.  His weight was 
noted to vary from 148 to 154 pounds and it appeared normal.  
There were no signs of anemia.  The examiner confirmed the 
Veteran's GERD diagnosis and indicated that pain is controlled at 
a moderate level under his current management.  

The Veteran's disability has been rated under Diagnostic Code 
7346, as analogous to hiatal hernia.  Under this diagnostic code, 
a 10 percent rating is warranted when there is a hiatal hernia 
with two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent disability evaluation is 
contemplated for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114 (2009).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the 
term "substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112 (2009).  

Upon careful review of the evidence of record, the Board finds 
that the Veteran is not entitled to a rating in excess of 30 
percent for his service-connected GERD.  There is evidence of 
persistent and recurrent epigastric distress, but he appears 
healthy, and there are no objective signs of significant 
impairment of health as a result of his symptoms.  Significantly, 
his weight is stable, and he has had no anemia.  Indeed, at his 
hearing, he testified that his doctor recommended that he lose a 
few pounds.  In looking at his history, he weighed 120 pounds on 
the August 1974 entrance examination, and 120 pounds on the 
November 1978 separation examination; he now weighs approximately 
30 more pounds than that baseline. On the most recent 
examination, he reported difficulty swallowing (dysphagia), 
heartburn (pyrosis), radiation of pain to the neck, and 
regurgitation, but these are all symptoms contemplated by the 30 
percent rating currently in effect.  While he said he had a few 
episodes of hematemesis, he has not had anemia, and the criteria 
for a 60 percent rating contemplate "hematemesis or melena with 
moderate anemia."  Similarly, he states that he vomits daily, 
but, again, this has not been associated with any impairment of 
health.  He states that he has bloody diarrhea, but this 
complaint has not been medically linked to his service-connected 
upper gastrointestinal condition.  Instead, in October 2005, he 
was noted to have diarrhea predominant IBS, which has also been 
noted on many subsequent occasions.  In any event, there is, 
again, no evidence that this has resulted in anemia or other 
impairment of health.  Moreover, the Veteran has had normal 
reflux scores and has generally experienced relief via his 
medication.  Thus, the Board finds that the Veteran's GERD does 
not result in more than considerable impairment of health, and 
the symptoms do not more closely approximate the criteria for a 
60 percent rating.    

The Veteran contends that his GERD causes him problems on his 
job, and the JMR directed that the Board consider whether to 
refer the case for extraschedular consideration, pursuant to the 
analysis set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  In 
this regard, although the Veteran is gainfully employed, the 
standard of marked interference with employment required for an 
extraschedular evaluation is less than the standard for a TDIU 
rating.  Id.  

In Thun, the United States Court of Appeals for Veterans Claims 
(Court) set forth a three-step analysis to use in determining 
whether referral for extraschedular consideration is appropriate.  
According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Veteran does not have any 
symptoms which have been medically attributed to GERD, but which 
are not included in the rating criteria.  In this regard, the 
rating criteria provide considerable latitude in the specific 
symptoms; the ultimate consideration is the degree of impairment 
of health, and a higher rating is provided for more severe 
symptoms.  Because the level of impairment of health is more 
important than the specific symptoms, the Board has considered 
all symptoms attributable to GERD, whether or not specifically 
listed.  There is no medical evidence that the Veteran has more 
than considerable impairment in his health, due to his GERD 
symptoms.  Although he claims to have severe impairment of 
health, there are no objective indicia of this level of severity.  
The Board considers the examination findings, medical treatment 
records, and records pertaining to his employment, taken 
together, to be more probative as to the overall impairment in 
his health than his own statements made in the context of his 
claim for compensation.  

Because the schedular criteria are adequate, it is not necessary 
to proceed to the second step, a discussion of whether the 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms," such as "marked interference with employment" and 
"frequent periods of hospitalization." 

Nevertheless, in the JMR, the Board was directed to "address the 
evidence of record that the Veteran's GERD interferes with his 
employment."  The Board does not find any evidence, other than 
the Veteran's statements, that his GERD interferes with his 
employment.  In this regard, VA examiners have indicated that the 
Veteran's GERD has impacted his work and recreational activities, 
but this was simply a reporting of the Veteran's history, without 
any independent analysis.  Indeed, there is no evidence, 
including from the Veteran, of exactly how his GERD interferes 
with his job, which is as a quality control specialist, 
apparently in the area of avionics inspections.  Although he has 
had problems on his job, these have been attributed to stress and 
temper problems; there has been no indication that any GERD 
symptoms responsible for his difficulties or time lost from work, 
in the records of treatment precipitated by his employment 
problems.  He has multiple medical conditions, and the numerous 
medical statements provided to his employer explaining his 
absences do not include any for gastrointestinal symptoms.  This 
evidence outweighs the Veteran's vague statements that his GERD 
interferes with employment, particularly beyond the extent 
contemplated by the 30 percent rating for GERD currently in 
effect.  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

In sum, for the reasons discussed above, the evidence does not 
more closely approximate the criteria for a higher rating, and 
the preponderance of the evidence is against the claim for a 
higher rating for GERD.  Further, there are no distinct periods 
of time during the appeal period during which GERD symptoms would 
warrant a higher rating.  Moreover, inasmuch as the schedular 
criteria are adequate, referral for extraschedular consideration 
is not appropriate in this case.  Interference with employment, 
due to GERD symptoms, beyond that contemplated by the current 
rating, has not been shown.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved in 
the Veteran's favor; however, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 30 percent for GERD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


